PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/010,591
Filing Date: June 18, 2018
Appellant(s): GOLDMAN, JOSEPH



__________________
Christopher Palermo
Registration No: 42,056
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 12/21/2021 appealing from the Office Action mailed 09/28/2021.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-10, 12-18 and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception.
Claims 1-10, 12-18 and 23-25 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20160134654 to Ghent (hereinafter referred to as “Ghent”) in view of US 20170091787 to Choudhari et al (hereinafter referred to as “Choudhari”).

(2) Response to Argument
Part I. 35 USC 101 Arguments
Appellant’s arguments received on 12 December 2021 have been fully considered, but they are not persuasive. 

Appellant asserts on pages 8-9 that the core question for a rejection based on "mental process" is whether the claims cannot, as a practical matter, be performed in the human mind.  Appellant further asserts that similar to the Ex Parte Hannun (Appeal 2018-003323), is not possible to use mental processes, as a practical matter, to receive "via a central dashboard ... being configured to enable communication between the entity, other entities," etc., entity information. It is not possible to use mental processes to transmit a SIG questionnaire "via the central dashboard" 
Appellant asserts on pages 10-14 that the process is computer-implemented, receives data from computers, executes machine transformations, and outputs new data that did not previously exist.  Further, appellant has defined subject matter that requires the use of computer elements, including a computer system, dashboard, control-questionnaire relationship map, controls as data 
Appellant asserts on page 15 that the claims recite the use of particular kinds of data structures (controls) that are arranged in a new manner (via the control-questionnaire relationship map) to provide a deterministic means for initial queries to trigger conditions of controls that lead to subsequent queries for an evidence questionnaire. The result is that different combinations of entities and vendors result in different subsequent queries, but target vendors do not receive irrelevant subsequent queries because the controls preclude sending them. Instead, subsequent queries and an evidence questionnaire become customized, targeted, and relevant. Therefore, turnaround time for receipt of responses must go down, and network bandwidth to send queries from the central dashboard to or from an entity or vendor is reduced.  Furthermore, an invention's ability to run on a general-purpose.  Examiner respectfully disagrees.  The argued features are understood to amount to mere instructions to apply an exception by merely invoking a computer as a tool.  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). 


Part II. 35 USC 103 Arguments
Appellant’s arguments received on 12 December 2021 have been fully considered, but they are not persuasive.  Inference

Appellant asserts on page 22 that there is no disclosure in Ghent regarding determining a set of controls that are applicable to both the banks and third parties based on answers/responses received from the third parties to the questionnaires, much less determining a set of controls applicable to both the entity and the vendor..., as recited by independent Claim 1.  Examiner respectfully disagrees.  ¶31-32 of Ghent discloses that third party risk management data hub (TPRM data hub) provides a centralized location for efficiently and accurately assessing and managing the risks (i.e. compliance to standards) associated with third-party relationships due to a need for a more efficient process related to third-party oversight (TPO).  The TPRM data hub may take the form of a shared services model with a specific focus related to the most inefficient process related to the TPO risk management process, i.e., the third party questionnaire used to gather third party information used in risk management or analysis.  The systems and methods taught in this description, such as the due diligence questionnaire solution (DDQS) process, permit a questionnaire workflow and centralized routing of third party-provided responses or third party risk management information (i.e. set of controls). This leverages a “standard” or “protocol” due 
Appellant asserts on page 22 that mapping of bank's questions to questions of standard third-party questionnaires is not equivalent to mapping a set of controls to one or more of the initial queries and a plurality of evidence questions, each of the initial queries being represented in the control-questionnaire relationship map and specifying relationships to one or more of the controls; and a plurality of evidence questions being represented in the control-questionnaire relationship map and specifying relationships to one or more of the controls, as recited by Claim 1.  Examiner respectfully disagrees.  The questions within a questionnaire are driven by the type of compliance standard in need of information and that information is gathered via a questionnaire that can be standardized or customized (i.e. delta questions) to best suit the need of the vendor as previously disclosed in the Ghent paragraphs above. Further, ¶40, 45 of Ghent discloses that TPRM has a mapping engine/module highlighting that the customized Bank questionnaire question 3 equates to question 5 of standard third party questionnaire.  This simply means that Question 5 is being used by the bank and it is mapped to its own questionnaire (again, customized) as question 3. A new questions (not part of the standard) is deemed a Delta question and included by the vendor into the entity’s (bank) customized questionnaire, teaching the claim limitation in question.

Appellant asserts in page 24 that the proposed Ghent-Choudhari combination also fails to disclose, teach, or suggest creating, using the determined set of controls, an evidence questionnaire for the vendor subsequent to the SIG questionnaire populated with the SIG response result set, by rd party (i.e. vendor/client/entity) risk management information which is critical for the creation of questionnaires.  It later maps the questions of the questionnaires provided by the bank and the clients (again showing set of controls relationship between parties) and produce custom questionnaires that are industry specific.  ¶47 of Ghent further discloses the following:
The SENT module may function based on the following: (a) target industry-wide significant events; (b) coordinate efforts by banks/contracting entities to obtain information from third parties upon discovery of a significant event or allow banks and other consumers/customers to pose questions and solicit answers for a pre-emptive event (such as compliance requests for information or system down time conformance); (c) banks/contracting entities have agreed upon protocol questions for third party questionnaire(s), which may be relatively short; (d) the banks/contracting entities have the ability to add delta questions; (e) the bank/contracting entities may also, via the TPRM data hub 220, request and track remediation of issues identified processing the third party risk management data provided through the third party questionnaire; and (f) near real-time and aggregated data and analytics can be provided by the TPRM data hub 220 (e.g., with dashboards and other GUI/reports and including questionnaire responses and remediation status). SENT may also permit: (a) a bank to create, submit, and process their own bilaterally-driven, specifically-deemed events that require notification to its third parties and potentially resulting requests for information (the bilateral SENT model versus the shared SENT model as initially outlined above); and (b) third parties to proactively post their firm-specific information related to a particular event and release such to all their customer banks.

Appellant asserts on page 26 that the proposed Ghent-Choudhari combination fails to disclose, teach, or suggest updating an evidence questionnaire relationship map to include the received evidence response set, wherein updating the evidence questionnaire relationship map comprises: deleting the predetermined number of evidence questions associated with each of the determined set of controls from the evidence questionnaire relationship map, as independent Claim iterative process where questions are modified, added, and/or deleted from an initial protocol third party questionnaire until a standard one is defined for use by the TPRM data hub 310. The original questions are modified and/or deleted and a new and updated standard is created.  Therefore those modifications and deletions are interpreted by the examiner as being the predetermined questions from the original standard being used as the baseline for the creation of the new standard teaching the claim limitation in question.
Appellant asserts in page 26 that the proposed Ghent-Choudhari combination also fails to disclose, teach, or suggest updating an evidence questionnaire relationship map to include the received evidence response set, wherein updating the evidence questionnaire relationship map comprises…mapping each response included in the evidence response set to one or more controls of the determined set of controls, as independent Claim 1 further recites.  Examiner respectfully disagrees.  As seen above, ¶50 discloses an iterative process where questions are modified, added, and/or deleted form an initial protocol (i.e. the baseline), and an updated standard is created and it teaches the claim limitation in question.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        

Conferees:
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                        /ALLISON G WOOD/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.